J-A10009-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DAVID HATCHIGIAN,                       :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 KAPLIN, STEWART, MELOFF, REITER,        :    No. 3040 EDA 2018
 & STEIN, P.C., ABRAMSON &               :
 DENENBERG PC AND STEWART                :
 TITLE GUARANTY COMPANY                  :

              Appeal from the Order Entered August 23, 2018
    In the Court of Common Pleas of Philadelphia County Civil Division at
                   No(s): January Term, 2018 No. 02736


BEFORE: LAZARUS, J., OTT, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                             FILED MAY 29, 2019

      David Hatchigian appeals, pro se, from the order, entered in the Court

of Common Pleas of Philadelphia County, granting the motion filed by

Appellee, Kaplin, Stewart, Meloff, Reiter, & Stein, P.C. (“Kaplin Stewart”), to

enforce a settlement agreement. Upon careful review, we affirm.

      This matter has a long and tortured history dating back to March 2006,

when the law firm of Abramson & Denenberg, P.C. (“Abramson”) filed suit

seeking monetary damages against Hatchigian in the Court of Common Pleas

of Philadelphia County (“2006 Case”).     Following a jury trial, a monetary

judgment was entered against Hatchigian in favor of Abramson.               The

judgment was subsequently marked to the use of Stewart Title Guaranty

Company (“STGC”).
J-A10009-19



       In March 2016, Kaplin Stewart, as counsel for STGC, filed a praecipe for

writ of revival of the judgment in the Court of Common Pleas of Philadelphia

County. After Kaplin Stewart was unable to locate Hatchigian to serve him

with the writ of revival, the firm filed a motion for alternative service. Attached

to the motion was a computer database report showing, inter alia, Hatchigian’s

social security number, which Kaplin Stewart failed to redact prior to filing the

document. Hatchigian did not notify Kaplin Stewart or STGC of this oversight.

Instead, he filed suit in federal court against Kaplin Stewart, Abramson, STGC

and the “First Judicial Court of Pennsylvania City of Philadelphia.”

       Upon being served with Hatchigian’s federal complaint, Kaplin Stewart

immediately filed a motion in common pleas court requesting that the court

place the motion for alternative service under seal due to the inadvertent

inclusion of Hatchigian’s social security number. On July 15, 2016, the court

granted relief, placing the motion for alternative service and all attached

exhibits under seal. Hatchigian’s federal action was ultimately dismissed on

October 11, 2016. After his federal appeal was unsuccessful, Hatchigian filed

a second federal suit against Kaplin Stewart, Abramson, and STGC, raising

claims substantially similar to those asserted in the first action. 1          The
____________________________________________


1 Among the claims Hatchigian raised were abuse of process, wrongful use of
civil proceedings, invasion of privacy, intentional infliction of emotional
distress, and violations of the Fair Debt Collection Practices Act, 15 U.S.C. §§
1692—1692p, the Pennsylvania Fair Credit Extension Uniformity Act, 73 P.S.
§§ 2270.1—2270.16, and the Pennsylvania Unfair Trade Practices and
Consumer Protection Law, 73 P.S. §§ 201-1—201-9.3.



                                           -2-
J-A10009-19



defendants filed a motion to dismiss, and the federal court dismissed the case

for lack of subject matter jurisdiction.2 See Hatchigian v. Kaplin Stewart

Meloff Reiter & Stein, P.C., No. 16 Civ. 2987, Order (E.D.Pa. filed Oct. 11,

2016).

       Thereafter, Hatchigian filed a praecipe in the Philadelphia Court of

Common Pleas to transfer the state law claims raised in his second federal

action to state court (“2018 Case”). After the bulk of Hatchigian’s claims were

dismissed on preliminary objections, the defendants answered the remaining

claims. During the course of discovery, Hatchigian and Kaplin Stewart began

discussing the possibility of settlement.        After Hatchigian rejected Kaplin

Stewart’s first offer, the parties continued to negotiate. On June 7, 2018,

Peter B. Rogers, Esquire, counsel for Kaplin Stewart, emailed Hatchigian the

following revised offer:

       1. [Kaplin Stewart] would pay you the sum of $4,000;

       2. [Kaplin Stewart] would also pay [STGC] the sum of $3,200,
       representing the amount of the judgment against you in [the 2006
       Case] plus all accrued interest from 2017 to date;

       3. [STGC] would satisfy the judgment against you in [the 2006
       Case];

       4. You would execute a unilateral, general release of all claims
       against all defendants who are listed in [the 2018 Case]; and

       5. [The 2018 Case] would be dismissed in its entirety with
       prejudice.

____________________________________________



2 Hatchigian’s sole federal law claim was time-barred and the court declined
to exercise supplemental jurisdiction over the remaining state law claims.

                                           -3-
J-A10009-19


      Please note the change to No. 4.

      Please notify me in writing whether you accept this offer.

      Thanks,

      Peter

Email from Peter B. Rogers, Esquire, to David Hatchigian, 6/7/18, at 2:06 p.m.

      On June 8, 2018, Hatchigian sent the following response to Attorney

Rogers:

      AGREED ANS [SIC] ACCEPTED PL. WILL END, DISCONTINE [SIC],
      SETTLE. ACCORDING TO DEF. CONDITIONS. WITH IN [SIC] TIME
      FRAME OF THIRTY DAYS. DAVID HATCHIGIAN

Email from David Hatchigian to Peter B. Rogers, Esquire, 6/8/18, at 8:26 a.m.

      Kaplin Stewart, through Attorney Rogers, subsequently emailed a

proposed release to Hatchigian, which Hatchigian promptly signed and

returned via email.    On the signed release, Hatchigian hand-wrote the

following, confirming the settlement based upon the parties’ prior exchange

of emails:

      SUBJECT TO KANE, PUGH, KNOELL, TROY KRAMER E/M TO ME ON
      6-8.18 8:26 AM + 6-7-18 2:05 E/M SEE ATTACHED 6-7-18 2:06
      E/M

Hatchigian Release Signature Page, 6/8/18. Hatchigian attached to the signed

release a copy of Attorney Rogers’ June 7, 2018 email setting forth the terms

of the settlement offer Hatchigian accepted. The release contained a blank

notary acknowledgement below the signature block, but Hatchigian did not

have his signature notarized.




                                    -4-
J-A10009-19



      On July 11, 2018, Attorney Rogers emailed Hatchigian to request that

he have his signature notarized and to advise him that he could not attach

any documents to the release.      Thereafter, Hatchigian informed Attorney

Rogers that he wanted to renegotiate the terms of settlement and refused to

provide a notarized release.   Accordingly, Kaplin Stewart filed a motion to

enforce the settlement.     On August 23, 2018, after a hearing, the court

granted the motion. Kaplin Stewart forwarded the settlement funds to the

parties and STGC marked the judgment in the 2006 Case satisfied, as required

by the agreement of the parties and the order of the court. This timely appeal

follows, in which Hatchigian raises the following issues for our review:

      1. Is the decision by the Court of Common Pleas in conflict with
      relevant Supreme Court precedents?

      2. Did the trial judge have a sufficient basis in the record to
      discontinue the claims for Invasion of Privacy and Abuse of
      Process against the [Defendants]?

      3. Did the trial judge interpret the documentary evidence out of
      context?

      4. Does the documentary evidence substantiate the inference no
      settlement was ever reached?

Brief of Appellant, at 7.

      Although Hatchigian purports to raise four separate claims, the sole

issue requiring resolution by this Court is whether the parties in this matter

entered into a legally enforceable settlement agreement.       Because Kaplin

Stewart and Hatchigian agreed upon the essential terms of the settlement




                                     -5-
J-A10009-19



agreement, we conclude that the trial court did not err in granting Kaplin

Stewart’s motion to enforce.

      We begin by setting forth our scope and standard of review.            The

enforceability of settlement agreements is determined according to principles

of contract law. Because contract interpretation is a question of law, this Court

is not bound by the trial court’s interpretation. Mastroni-Mucker v. Allstate

Ins. Co., 976 A.2d 510, 518 (Pa. Super. 2009). Our standard of review over

questions of law is de novo and the scope of our review is plenary. Ragnar

Benson, Inc. v. Hempfield Township Mun. Auth., 916 A.2d 1183, 1188

(Pa. Super. 2007). “With respect to factual conclusions, we may reverse the

trial court only if its findings of fact are predicated on an error of law or are

unsupported by competent evidence in the record.” Skurnowicz v. Lucci,

798 A.2d 788, 793 (Pa. Super. 2002) (citation omitted).

      The law of this Commonwealth establishes that an agreement to
      settle legal disputes between parties is favored. Compu Forms
      Control Inc. v. Altus Group Inc., [] 574 A.2d 618, 624 ([Pa.
      Super.] 1990). There is a strong judicial policy in favor of
      voluntarily settling lawsuits because it reduces the burden on the
      courts and expedites the transfer of money into the hands of a
      complainant. Felix v. Giuseppe Kitchens & Baths, Inc., 848
      A.2d 943, 946 (Pa. Super. 2004). If courts were called on to re-
      evaluate settlement agreements, the judicial policies favoring
      settlements would be deemed useless. Greentree Cinemas Inc.
      v. Hakim, [] 432 A.2d 1039, 1041 ([Pa. Super.] 1981).

Mastroni-Mucker, 976 A.2d at 518.         “Once the offeree has exercised his

power to create a contract by accepting the offer, a purported revocation is




                                      -6-
J-A10009-19



ineffective as such.” Id., quoting Restatement (Second) of Contracts § 42

cmt. c (1981).

     Here, Hatchigian entered into a valid and enforceable agreement to

settle his dispute with Kaplin Stewart and STGC. On June 7, 2018, Attorney

Rogers emailed Hatchigian a detailed settlement offer setting forth terms,

parties, and consideration. Hatchigian unequivocally accepted that offer by

email the following morning.    Hatchigian’s hand-written notations on the

signed release further demonstrate his intent to be bound by the terms agreed

upon by the parties in their June 7, 2018 and June 8, 2018 emails.      That

Hatchigian subsequently had a change of heart does not negate the fact that

he previously agreed to the terms set forth in Attorney Rogers’ June 7, 2018

email, and that this constituted a legally binding agreement.         He is,

accordingly, bound by his earlier acceptance. See id.

     Order affirmed

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/19




                                    -7-
J-A10009-19




              -8-